DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US 2016/0203992 A1; Yoon) in view of Stephens et al. (US 9852986 B1; Stephens).
Regarding 1, Yoon discloses a semiconductor device structure, comprising: a first linear array, the first linear array comprising a first plurality of linear structures (Fig. 4A, 112; ¶29-31), extending along a first axis (Fig. 4A, D1), and spaced from one another along a second axis (Fig. 4A, D2),…; and a second linear array  (Fig. 4A,  112; ¶29-31), the second linear array comprising a second plurality of linear structures, extending along the first axis, spaced from one another along the second axis, and interspersed with the first linear array (alternating columns of 112), …, wherein the first plurality of linear structures are separated from the second plurality of linear structures by a third array of spacers (Fig. 4A, 130 combined with space; ¶29-31), 

Stephens (Column 7 lines 45-67) discloses forming a mask pattern having first (Fig. 8,  long mandrels 130) and second (Fig. 8,  short mandrels 130) linear structures wherein a given first linear structure of the first plurality of linear structures comprises a first plurality of rectangular blocks (etched long mandrels), arranged in linear fashion along the first axis, wherein the first plurality of rectangular blocks are separated from one another by a first array of spacers (Fig. 8, within circles 156)…wherein a given second linear structure of the second plurality of linear structures comprises a second plurality of rectangular blocks (Fig. 8, etched short mandrels 130), arranged in linear fashion along the first axis, wherein the second plurality of rectangular blocks are separated from one another by a second array of spacers (Fig. 8, within circles 156)… wherein the first plurality of rectangular blocks is staggered with respect to the second plurality of rectangular blocks along the first axis.

Regarding 2, Yoon in view of Stephens discloses the semiconductor device structure of claim 1, wherein the first plurality of rectangular blocks and second plurality of rectangular blocks comprising a monocrystalline semiconductor material (Fig. 4A, 112 silicon of silicon oxide is a semiconductor material; ¶29-31 Yoon), wherein the first array of spacers and the second array of spacers and third array of spacers comprise an oxide. (Fig. 4A,  130 silicon of silicon oxide; ¶29-31 Yoon)
Regarding 3, Yoon in view of Stephens discloses semiconductor device structure of claim 1, wherein the first plurality of linear structures and second plurality of linear structures comprise a first width (Fig. 8,  long mandrels 130, 40nm; column 5 lines 52; Stephens), along the second axis, the first width being 50 nm or less.
While, Stephens does not expressly teach the range of 50 nm or less some of its value ”40 nm”  fall within the claim range of 50 nm or less, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “40 nm”, as disclosed in prior art, to arrive at the recited limitation.
Regarding 4, Yoon in view of Stephens discloses semiconductor device structure of claim 1, but is silent on wherein the first plurality of rectangular blocks, and 
This range reasonably includes values of at least 0.1 nm to 100 nm. One of ordinary skill in the art is fully capable of choosing a workable value within this range by routine experimentation that will produce expected results.
Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art of making nano-scale devices to form blocks in the range of 100nm or less because, Stephens discloses the claimed blocks but is silent on the length dimension. The length of the block directly correlates to the dimensions of the final mask template. It is therefore a result effective variable that one of ordinary skill in the art of making mask templates for nanoscale devices would arrive at through routine experimentation. The range of 100 nm or less encompasses a range that is well within the ability of one having ordinary skill in the art to determine through routine experimentation. No unexpected results would arise from forming blocks within the claimed range. Larger blocks result in larger circuit patterns. Smaller blocks result in smaller circuit patterns. Accordingly, the law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range."  Where the issue of criticality is involved, the applicant .
Allowable Subject Matter
Claims 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art US 20100130016 a1, US 2020129349 A1, US 20170221902 A1 discloses forming a mask pattern having a similar pattern the invention of the instant application. However the art is silent on the claimed method of making a mask pattern.
Regarding claim 5, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein the third linear structures comprise alternating portions of the first material and the second material, and wherein an array of cavities is interspersed with the third linear structures, within the patterning layer; elongating the array of cavities along the first axis;”, as recited in Claim 5, with the remaining features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816